Exhibit 10.35

 



Sucampo Pharmaceuticals, Inc.

Non-Employee Director Compensation Summary

 

 

This summary applies to each director of Sucampo Pharmaceuticals, Inc. (the
“Company”) who is not a Company employee (a “Non-Employee Director”). Directors
who are employed by the Company do not receive additional compensation for their
service on the Board or its Committees.

 

Each Non-Employee Director receives an annual retainer of $55,000 for service as
a director. An additional annual retainer of $30,000 is paid to the Chairperson
of the Board or, if such individual is not a Non-Employee Director, to the Lead
Independent Director instead. All annual retainers are paid in monthly
installments.

 

Each member of the Audit Committee receives an annual retainer of $12,500; the
Chair of the Audit Committee receives an additional annual retainer of $15,000.

 

Each member of the Compensation Committee receives an annual retainer of
$10,000; the Chair of the Compensation Committee receives an additional annual
retainer of $8,500.

 

Each member of the Nominating & Corporate Governance Committee receives an
annual retainer of $6,000; the Chair of the Nominating & Corporate Governance
Committee receives an additional annual retainer of $8,500.

 

Upon election or appointment to the Board, each Non-employee Director, is
granted a non-qualified stock option to purchase 30,000 shares of Company class
A common stock, which vests in 12 equal quarterly installments at the end of
each successive three-month period following the grant date through the third
anniversary of the grant date. On the date of each annual meeting of the
Company’s stockholders, each Non-employee Director is granted a non-qualified
stock option to purchase 20,000 shares of Company class A common stock, which
vests in 12 equal installments at the end of each successive one-month period
following the grant date through the first anniversary of the grant date.

 

